Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: the final clause would read more clearly as “wherein the power supply connector and the signal connector are provided in a region of an outer wall surface of the bottom portion spaced from the projection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each of relay terminals" in line 4.  There is insufficient antecedent basis for this limitation in the claim as relay terminals were not previously claimed. Claims 3-5 and 7-10 rejected for being dependent from rejected claim 2. The Examiner suggests clearly defining the relay terminals before claiming their connections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa (JP 2017 158390).
In re claim 1, Togawa discloses an electric power steering device, comprising: a motor (M); and a control unit (41) provided on a non-output side in an axial direction of an output shaft (J) of the motor to be integrated with the motor, the control unit including a power module (31) including a plurality of switching elements (32) configured to supply current to motor windings of the motor; a control board (3) configured to output a control signal to each of the plurality of switching elements; a heat sink (2) heat sink mounted to the power module (via fin 2b) to release heat generated in the plurality of switching elements; a housing (1) forming an outer case of the control unit; a power supply connector (7a); and a signal connector (7b), wherein the control board is provided in parallel to the axial direction of the output shaft, wherein a projection (2g) is formed at a bottom portion on the non-output side of the housing so as to protrude to the non-output side,4PRELIMINARY AMENDMENTAttorney Docket No.: Q253068Appln. No.: National Stage Entry of PCT/JP2017/037359 wherein a non-output side end portion of the control board is inserted into the projection, and wherein the power supply connector and the signal connector are provided in a region of an outer wall surface of the bottom portion other than the projection as shown in Figures 6-10. 
In re claim 6, Togawa further discloses wherein at least one connector (7a, 7b) out of the power supply connector and the signal connector is provided on a radially outer side of the projection at the outer wall surface of the bottom portion, and wherein .  

Allowable Subject Matter
Claims 2-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim, any intervening claims, and to address Examiner’s suggestion above regarding the relay terminals.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein a hole is formed to pass through the bottom portion, and wherein an extension terminal extending from a contact pin of at least one connector out of the power supply connector and the signal connector, and each of relay terminals to be connected to the extension terminal, which extend from the control board and the power module, are led out to the non-output side through the hole and connected to each other” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering motor controls of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611              


/TONY H WINNER/Primary Examiner, Art Unit 3611